Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-23 are pending. Claims 1, 10, and 19 are independent.  Claims 21-23 are new and depend from 1, 19, and 19 respectively, and have similar scope while slightly different language.
This Application was published as U.S. 2019/0332916.
Apparent priority: 25 April 2018.
Applicant’s amendments and arguments are considered but are either unpersuasive or moot in view of the new grounds of rejection that, if presented, were necessitated by the amendments to the Claims.
This action is Final.
The limitations of Claims 1, 2, and 3 together convey the invention.
Response to Amendments
Objections to Claims 3, 12, and 20 because of informalities are withdrawn in view of the amendments to these Claims. 
Response to Arguments
First, as provided in the previous Office action: while 4 references have been combined to address every minutia of the Claim, a combination of the two Lee references addresses all key features of the independent Claims and the remaining two references are added to address the well-known incidentals of the process of modeling (manual annotation of training data and using only those sound samples that are considered significant because they remain above a certain level loudness for a significant duration of time).
Second, as provided in the previous Office action:  The instant Application is directed to:  “[0047] …  As illustrated above, the inventors have found that the spatial analysis of a sound event can be re-framed as an image recognition task.”  In other words, the limitations of Claims 1, 2, and 3 together convey the invention.

Suggested Claim:
1. An aircraft noise monitoring system, comprising: 
a set of geographically distributed noise sensors; 
a processor; and 
programming instructions that are configured to instruct the processor to: 
receive data corresponding to events captured by the noise sensors, 
wherein each event corresponds to noise that exceeds a threshold level over at least a minimum period of time, 
transform the data corresponding to the events into a set of visualizations corresponding to the events;
receive, for each visualization corresponding to an event, a manual classification of the [[event]] visualization as corresponding to an aircraft noise event or a non-aircraft noise event, 
use the [[data]] visualizations corresponding to the events and the manual classifications of the [[events]] visualizations to train a convolutional neural network (CNN) in a classification process, 
receive, from one of the noise sensors, a new noise event,
transform the data corresponding to the new noise event into a visualization of the new noise event,
use the CNN to classify the visualization of the new noise event as an aircraft noise event or a non-aircraft noise event, and 
generate an output indicating whether the new noise event is an aircraft noise event or a non-aircraft noise event.

The above suggested Claim has not been examined because it has not been submitted by the Applicant.

Discussion of Claim 1
Claim 1 provides:
1. An aircraft noise monitoring system, comprising: 
a set of geographically distributed noise sensors; 
a processor; and 
programming instructions that are configured to instruct the processor to: 
receive data corresponding to events captured by the noise sensors, 
wherein each event corresponds to noise that exceeds a threshold level over at least a minimum period of time, 
receive, for each event, a manual classification of the event as an aircraft noise event or a non-aircraft noise event, 
use the data corresponding to the events and the manual classifications of the events to train a convolutional neural network (CNN) in a classification process, 
receive, from one of the noise sensors, a new noise event,
use the CNN to classify the new noise event as an aircraft noise event or a non-aircraft noise event, and 
generate an output indicating whether the new noise event is an aircraft noise event or a non-aircraft noise event.

This Claim does the following:
Collect data from a geographically distributed set of sensors.
Use the data to train a classifier model.
Use the classifier model to classify the next data point.

Each of the above steps has the following further particulars:
The data happen to be noise collected by noise sensors.
The training is by manual labeling of the collected data.
The trained classifier classifies the next noise event as Yes or No (airport noise or not).

Further the following particulars are included in the Claim:
The noise samples that are used must be louder than a threshold decibel and last longer than a threshold period.
The classifier model is a CNN.

Of the above, item 2-6 apply to any type of training and use of a classifier model.
Further, item 7 is common sense and additionally there are a large number of references that teach that a particular sound (or for that matter silence/pause) is considered to be “detected” if it is louder (or quieter) than a threshold or lasts longer than a threshold or both.  See Conclusion below for a list.  This is just a sample selection step that discards samples that are considered specious or too far out of a desirable range.  Sound has a continuum and in order to determine what is considered sound (or silence) some line-drawing/threshold is necessary.  
Remain items 1 and 8:  Item 1 is significant because it specifies the samples with which the classifier is trained as “geographically distributed.”  Still, there are a large number of types of samples that are “geographically distributed” including all of the geologic types of data.  Item 8 is significant because it refers to CNN and CNNs are generally used for image classification (as opposed to RNNs that are more applicable to time-series types of data such as speech).  However, using CNNs to classify the spectral shape of sound (instant Application and Lee/H) or in general using the spectral shape of sound (Lee/B and see also the Conclusion) is known. 
Items 1 and 8 together hint at the actual point of the instant Application that uses the “visualizations” of sound for classification of sound.  Nevertheless, this is a mere hint and insufficient to Claim the invention with particularity.  

References:
Four references were cited for the teaching of Claim 1:  Lee/Hyundai (Lee/H), Lee/Boeing (Lee/B), Muggleton, and Weiss.
Lee/H teaches a microphone/sensor that collects noise data, converts the noise data to image data, and trains a CNN model using the image data so that it may later use the trained model for classifying the noise data.  The noise is vehicle noise as it varies due to mechanical problems and the model is used for diagnostic purposes.
Lee/B teaches a group of sensors that are geographically distributed across an airport and may be located on trees or various structures at the airport such that the distribution of the sensors is effectively 3 dimensional.  (See Lee/B Col. 3, lines 40-55.) Lee/B uses the acoustic signatures (spectral shapes/images) to identify aircraft noise versus non-aircraft noise and even the type of aircraft (e.g. Cessna 182).
Muggleton generates a noise map from the also geographically distributed noise monitoring devices over, for example, a work space in order to keep track of noises that could generate damaging exposure.  Muggleton keeps and uses only noises that are above a threshold and last longer than a duration.
Weiss teaches that in order to train a CNN model for detecting images that indicate some type of manufacturing defect and teaches that manual labeling of the images by a human user is used to train the CNN classification model.

Lee/H is used as the primary reference because it uses a CNN trained on image data where the image corresponds to noise.  Lee/H is thus more aligned with the point highlighted by the Specification that in the instant Application:  “[0047] …  As illustrated above, the inventors have found that the spatial analysis of a sound event can be re-framed as an image recognition task.”  However, the sound/image correlation is not present in Claim 1.
Note the application of the secondary reference Lee/B to Claim 1:
1. An aircraft noise monitoring system, comprising: [Lee/B, “Acoustic airport surveillance system.”  Title.]
a set of geographically distributed noise sensors; [Lee/B, Figure 1 and Col. 3, lines 40-55.]
a processor; and [Lee/B, Figure 2, “processing device 232.”]
programming instructions that are configured to instruct the processor to: [Lee/B, Figure 3, “storage devices 306, 308.”]
receive data corresponding to events captured by the noise sensors, 
wherein each event corresponds to noise that exceeds a threshold level over at least a minimum period of time, 
receive, for each event, a manual classification of the event as an aircraft noise event or a non-aircraft noise event, 
use the data corresponding to the events and the manual classifications of the events to train a convolutional neural network (CNN) in a classification process, 
receive, from one of the noise sensors, a new noise event, [Lee/B, Figure 10, “monitor for acoustic data 1002.”]
use the CNN to classify the new noise event as an aircraft noise event or a non-aircraft noise event, and [Lee/B, Figure 10, “Acoustic Emission from Aircraft? 1006.”  Figure 2, “classification database 236.”  Col. 18, lines 34-43.]
generate an output indicating whether the new noise event is an aircraft noise event or a non-aircraft noise event. [Lee/B, Figure 10, “output data based on signature and bearing 1014.”]
Lee/B classifies the collected noise by referring to a “classification database 236” that has the images of spectrograms of the noises.  The Claim uses a model trained to classify the noise.
Lee/H teaches the use of a CNN model which classifies images that correspond to noise and is trained/learned on previously collected data.  (Lee/H [0028].)
Both references pertain to engine noise classification as does the Claim and the combination merely replaces the signature matching of Lee/B with the CNN classifier of Lee/H.

As provided above, the two remaining limitations of 1) using data above a threshold for training and 2) hand labeling of training data are well-known in model development and training in addition to the fact that references have been provided for each feature.

Response to Specific Arguments:
Claim 1
With respect to Claim 1, Applicant has provided two arguments:

    PNG
    media_image1.png
    43
    532
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    89
    552
    media_image2.png
    Greyscale

Response 12-14.

Argument 1: Impropriety of Combination
Applicant argues that Lee/H has a single microphone in a vehicle and because the microphone is in a vehicle, the server is able to precisely pinpoint the source of the noise in the vehicle whereas the claimed “geographically distributed noise sensors” would not be enable this to happen.  Response 12.  Applicant argues that the reader of Lee/H would be discouraged from using a set of geographically distributed sensors, such as the ones taught by Lee/B, because such a system would render the system of Lee/H inoperable.  Response 12.
In Reply, Lee/H has no reference to “precisely pinpoint the source of noise in the vehicle” contrary to Applicant’s arguments.  Lee/H collects the noise or “sound source signal” and sends it to the “artificial intelligence server 120” where the server converts the received sound signal into image data and compares the image data with reference data of artificial intelligence server.  See Figure 1.  

    PNG
    media_image3.png
    390
    276
    media_image3.png
    Greyscale

	Further, it is not clear that if Applicant considers one aspect of Lee/H to be “precisely pinpointing the source of the noise,” then for what reason the use of “geographically distributed noise sensors” would thwart that goal.  It seems a distributed set of sensors is always preferable for pinpointing the source.
	
	Applicant then argues that Lee/B teaches matching acoustic signatures of the noise collected from around an airport to acoustic signatures of aircraft noise but does not teach a CNN or another type of classifier to do this.  Response 12.  Applicant takes issue with substituting the signature matching of Lee/B with CNN of Lee/H because according to the Applicant, a CNN must be trained on a specific set of training data and because Lee/H relates to methods of classifying noises in a vehicle it would clearly not use training data that classifies aircraft noise.  Response 12-13.
	In Reply, while the two references may be used interchangeably as primary and secondary, the official rejection used Lee/H which pertains to classification of vehicle noises and includes a CNN for classification of the noises as the primary and Lee/B which pertains to aircraft noise but uses signature matching as the secondary reference.
	Accordingly, the primary reference, Lee/H, is directed to classification of noise using a CNN model which as the Applicant admits is trained with the suitable and pertinent training data.  
	The primary reference does not collect data using a distributed set of sensors and the noise that it classifies is not aircraft noise.
The secondary reference, Lee/B, uses a distributed set of sensors and classifies noise as aircraft noise or non-aircraft noise.  Lee/B shows that, for classifying aircraft noise, using a distributed set of sensors over the airport area is known.
Once the noises are collected, they are the same: noise.  And, any of a number of methods of classification may be applied to them.
The combination permits the classifier of Lee/H to take, as input, the aircraft noises collected by the distributed sensors of Lee/B and classify them using its CNN.
In Reply to the point that the CNN of Lee/H is trained on vehicle noises whereas classifying aircraft noises requires training on aircraft noises, note that as the Applicant admits, it is well-known that a classifier has to be trained on the same type of data that it will be later used for classifying.  Therefore, the teaching of Lee/H that its classifier is learned/trained on vehicle noise data (Lee/H [0042]-[0043]) is consistent with the concept that a classifier used for classifying a different type of noise (e.g. aircraft noise) would naturally be trained on that same type of (aircraft noise) data.  
 
Argument 2: Noise exceeding threshold used to train a classifier not taught 
Applicant argues that Muggleton only teaches sound monitoring and does not teach that the sound is used for training or using a CNN.  Response 13.
In Reply, First, note that the sound/audio itself is not directly used in the training of the CNN of the Claim.  The CNN of the Claim must be trained on the image/visualization/spectral shape of the sound.  (See instant Application, Figure 8 pertaining to the training of the CNN and “[0052] In order to make classifications using natural images, a CNN ….”  “[0045] Fig. 5 … Sound events produced by aircraft typically have a smooth oval spectral shape 602, as depicted in the graphic…..”  “[0059] Other methods of classification of noise may be used in various embodiments, including methods known in the prior art. For example, a classification scheme may be based on analyzing the spectral content of the raw audio data….”)  
Thus, all that was needed from the reference was a teaching that certain sound samples are used and certain others are discarded and the criteria based upon which sounds are kept or discarded.
Muggleton was combined to teach that Loudness and Duration are known as attributes of sound that make the sound sample/event notable. 
Muggleton teaches that for a sound to be considered a “sound event” for the purpose of reporting and generating a sound map, the sound must be louder than a certain decibel and this level of loudness must last for a certain period of time.  Muggleton teaches that these two attributes:  Loudness and Duration are factors that are considered for distinguishing particular pieces of sound.  The Claim uses these same two attributes to select samples for the training of its model.  
Finally, the supporting portion of the Specification of the instant Application provides: “[0041] The sound analyzer may identify sound or noise of interest, termed "sound events," through manual or automated methods. One automated method of identifying sounds events is when a sound level exceeds a threshold level for a minimum period of time. An example of this could be when a sound level continuously exceeds 65 dB for a minimum of 8 seconds. …”  Published Application.  Accordingly, the instant Application and Muggleton are both using the loudness and duration of the sound to identify “sound events.”  The instant Application and Claim use the “sound events” as data points for the training of a model and Muggleton used the identified “sound events” to make a sound map.

Claims 2-4:
Applicant argues that Lee/H does not teach training its CNN on the visualizations of the sound event data and rather trains its CNN model only on “engine RPM data.”  Response 14-15.
In Reply, Lee/H teaches:  “[0044] Alternatively, in the method for diagnosing a cause of noise of a vehicle, in the extraction step S20, the artificial intelligence server 120 may convert the received sound source signal into image data, convert the converted image data into a specific parameter using a neural network, and then compare the converted specific parameter with the reference data to extract the corresponding reference data.”  Note also:  “[0009] The extracting may include converting, by the artificial intelligence server, the received sound source signal into image data and comparing the converted image data with the reference data map to extract the corresponding reference data.”  Image cannot be compared against “engine RPM data” as sound.  Image is compared to image. The CNN classifies images (“[0044] … the artificial intelligence server 120 may convert the received sound source signal into image data ….”) and in order to do so has to first convert the sound signal into image data as also shown in Figure 1 (convert the received signal into image data) that is reproduced above.
Further, in Reply, the mentioned “engine RPM” is and “additional” factor that goes into the training of the model:  “[0040] Further, the neural networks may further discriminate the characteristics of a noise source resulting from the revolutions per minute (RPM) of the engine from a noise source which does not result from the RPM by additionally applying the engine RPM information in order to reflect a special condition for distinguishing between the vehicle noise sources. Therefore, the accuracy of noise source classification in the vehicle may be improved.”  The data used for training the model is undoubtedly image.  See [0009]-[0012].  However, the image is obtained from sound.  For use in training, each image would be labeled with the source of noise/sound it is resulting from.  This portion of Lee/H merely says that in addition to the noises that result from some type of malfunction, the noise that is not from some malfunction but rather the result of the RPM of the engine also goes into the training and is labeled as RPM noise.  Any noise/sound (RPM or malfunction) that goes into the training of CNN goes as image; it is first converted to image.

Claim 5:
Applicant argues that nothing in Lee/B describes looking for visualizations that are in the shape of a “bell curve.”  Response 14.
In Reply, Lee/B uses the shapes of the spectral images as signatures and the rejection included:  “Figures 7-9 show the frequency vs. time graphs that show a bell-shaped curve as the “narrowband signature” of the airplane.”

New Claims:
21. The system of claim 1, wherein: 
each of the noise sensors further comprises a sound analyzer; and 
the sound analyzers are configured to process sound captured by the noise sensor and identify the events that correspond to noise that exceeds the threshold level over at least the minimum period of time.
22. The method of claim 10, wherein capturing the data corresponding to a plurality of events comprises, by each of the noise sensors: 
receiving sound; and
processing the sound to identify the events that correspond to noise that exceeds the threshold level over at least the minimum period of time. 
23. The method of claim 19, wherein receiving the data corresponding to a plurality of events comprises, by the processor: 
receiving sound captured by the noise sensors; and 
processing the sound to identify the events that correspond to noise that exceeds the threshold level over at least the minimum period of time.

Note the definition of “sound analyzer” from the Specification:  “[0033] The terms "sound monitor," "sound monitoring station," "sound level meter," "sound analyzer," "acoustics analyzer" and the like each refer to a device and related components capable of measuring sound pressure and displaying or storing sound pressure level and various metrics based on its capabilities and configuration.”  “[0039] … By way of example, a sound monitoring station may include a Larson Davis 831 Sound Analyzer & Outdoor Preamp and Microphone System.”  
Claim 21 includes that “each of the noise sensors further comprises a sound analyzer,” where the “sound analyzer” is defined by its function.  Accordingly, the “NMDs 102” of Muggleton that perform the same functions of determining sound pressure include and teach the “sound analyzer” of Claim 21 as well:  “[0052] … For example, the application 166 may use the noise data received from NMD's 102a-102z to determine that the sound level values from NMD 102f are the highest, with sound level values from NMD's 102e, 102b, and 102z being next highest (as measured in sound pressure levels (e.g. dB values))….”  Muggleton.

Claim Objections
Claims 2 and 11 are objected to because of the following informalities:  
2. The system of claim 1, further comprising additional programming instructions that are configured to cause the processor to: 
transform the data corresponding to the events and the manual classifications of the events into a set of visualizations; and 
when using the data corresponding to the events and the manual classifications of the events to train the CNN, use the visualizations to train the [[network]] CNN in a classification process. 
Appropriate correction is required.
Claim 11 has similar language and is objected to under similar rationale.
Claim 1 includes:  “use the data corresponding to the events and the manual classifications of the events to train a convolutional neural network (CNN) in a classification process.”
The “network” in Claim 2 refers to the “convolutional neural network (CNN)” and all other references are consistently “CNN” after the definition has been made in Claim 1.  Only Claims 2 and 11 include the deviation from antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8, 10-13, 15, 17, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. 20190114849) (“Lee/Hyundai”) in view of Lee (U.S. 8,059,489) (“Lee/Boeing”) in view of Muggleton (U.S. 20910385583) and Weiss (U.S. 2018/0300865).
Regarding Claim 1, Lee/Hyundai teaches:
1. An aircraft noise monitoring system, [Lee/Hyundai pertains to “diagnosing the cause of noise of a vehicle” and does not teach monitoring “aircraft noise.”  “A method for diagnosing a cause of noise of a vehicle is disclosed….”  Abstract.]
comprising: 
a set of geographically distributed noise sensors; [Lee/Hyundai, Figure 2, “microphone 110.”]
a processor; and [Lee/Hyundai, Figure 2, “controller 100.”  “…The method includes receiving, by a controller, a sound source signal through a microphone installed in the vehicle….”  Abstract.]
programming instructions that are configured to instruct the processor to: [Lee/Hyundai, The processing of Lee/Hyundai occurs at a “server 120” based on data collected by the “microphone 110” at the vehicle.]
receive data corresponding to events captured by the noise sensors, [Lee/Hyundai teaches the use of a CNN that is trained based on previously collected data.  “[0028] The artificial intelligence server 120 collects noise data according to various failure situations, and classifies the same into deep learning-based big data types to secure a reference data map having a plurality of mapped reference data….”]
wherein each event corresponds to noise that exceeds a threshold level over at least a minimum period of time, [Lee/Hyundai does not specify these conditions.]
receive, for each event, a manual classification of the event as an aircraft noise event or a non-aircraft noise event, [Lee/Hyundai teaches the use of a CNN that is trained based on previously collected data.  “[0028] The artificial intelligence server 120 collects noise data according to various failure situations …”  For supervised training of a classifier, the input training data is labeled data generally labeled by hand.  But this well-known feature of model training is not expressly set forth in Lee/Hyundai.] 
use the data corresponding to the events and the manual classifications of the events to train a convolutional neural network (CNN) in a classification process, [Lee/Hyundai teaches the use of a CNN that is trained based on previously collected data.  “[0028] The artificial intelligence server 120 collects noise data according to various failure situations, and classifies the same into deep learning-based big data types to secure a reference data map having a plurality of mapped reference data. Thereafter, when a sound source signal is received from the controller 100, the artificial intelligence server 120 compares the sound source signal with the reference data map and extracts reference data having characteristics similar to that of a noise cause according to the sound source signal at S20.”]
receive, from one of the noise sensors, a new noise event, [Lee/Hyundai, Figure 1, “Receive sound source signal S10.”  “[0024] Referring to FIGS. 1 and 2, a method for diagnosing a cause of noise of a vehicle may include a controller 100 receiving a sound source signal through a microphone 110 installed in the vehicle at step S10….”]
use the CNN to classify the new noise event as an aircraft noise event or a non-aircraft noise event, and [Lee/Hyundai, Figure 1, S20 is where classification of the received noise occurs by comparison of the received data with the reference data using a CNN.  “[0024] … The artificial intelligence server 120 then compares the received sound source signal with a pre-stored reference data map and extracts reference data corresponding to the sound source signal from the reference data map at step S20….”  “[0036] Alternatively, in the extraction step S20, the artificial intelligence server 120 may convert the received sound source signal into a specific parameter using a neural network, and then compare the converted specific parameter with the reference data, thereby extracting corresponding reference data.”  “[0037] Here, the neural network may be a convolutional neural network (CNN) or a deep neural network (DNN) or additionally using engine RPM data.”]
generate an output indicating whether the new noise event is an aircraft noise event or a non-aircraft noise event. [Lee/Hyundai, Figure 1, “Output cause of noise based on the extracted reference data S30.”  See Figure 3 for an example of the output.  “[0024] …  After the extraction step S20, the artificial intelligence server 120 transmits the extracted reference data to the controller 100 and the controller 100 outputs an output signal including information about the cause of noise of the vehicle based on the received reference data at step S30 to a diagnostic apparatus 130.”]

Lee/Hyundai pertains to noise generated by car components and is not specific to aircraft noise.
Lee/Hyundai does not teach a set of geographically distributed sensors.
Lee/Hyundai is not particular with respect to the steps of training of its CNN such as the use of manually annotated training data.

Lee/Boeing teaches:
a set of geographically distributed noise sensors; [Lee/Boeing Figure 1 shows the “acoustic surveillance system 100” of the reference which is used in an “airport environment” for detecting vehicles including “an airplane, helicopter, unmanned aerial vehicle, and/or other air vehicles.”  The acoustic surveillance system 100 includes sensors 104, 106, 108, 110, 112, 114, 116, 118, 120, 122, 124, 126, 128, 130, 132, and 134 in addition to the processing device 136 that collects and processes the data from the sensors.  These sensors are shown as “geographically distributed” and are used for detecting, tracking and classifying aircraft using sound sensors distributed across the surveillance area.  See also Figure 6.]
receive data corresponding to events captured by the noise sensors, [Lee/Boeing, Figure 1, the “acoustic emission 138” from the “aircraft 140” are detected by the network of sensors.]
wherein each event corresponds to noise that exceeds a threshold level over at least a minimum period of time, [Lee/Boeing teaches that its different microphones (sensors) can detect different levels of amplitude for the “acoustic emission 203” of Figure 2 and also detect the change in the amplitude level from “time segment” to “time segment.”  Col. 7, line 55 to col. 8, line 3.  Figure 4 shows the “Spectrum Level 404” which the “loudness” of acoustic emission 400.  Col. 11, 3-10.  Lee/Boeing is looking for certain acoustic signatures to identify the source of the acoustic emission.  Figures 10, 11, 13.  See also “Classification 512” in Figure 5 yielding the “aircraft type.”]
receive, for each event, a manual classification of the event as an aircraft noise event or a non-aircraft noise event, [Lee/Boeing, Figure 11 shows that its acoustic signature matching system can “classify signature as non-aircraft noise 1108” or “identify the aircraft emitting the signature 1110.”  Note that Lee/Boeing uses the spectrum of the sound which is an “image” for its classification task.  See Figure 8, “narrowband signature 819.”]
Lee/Hyundai and Lee/Boeing pertain to classification of sound and it would have been obvious to use the method of Lee/Hyundai which is described as being used for classifying the sounds from a car components for the alternative purpose of classifying the sounds from aircraft.  Alternatively, it would have been obvious to use the CNN classification method of Lee/Hyundai in the system of Lee/Boeing in place of the classification method used therein.  The CNN method is newer and once a classifier is used for classifying sounds from some types of sources  it can be used for sounds originating from other sources.  This combination falls under combining prior art elements according to known methods to yield predictable results or simple substitution of one known element for another to obtain predictable results. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Neither reference teaches looking for sound data that remains above a certain threshold of loudness for a certain period of time or manual annotation of training data.
Muggleton teaches:
receive data corresponding to events captured by the noise sensors, [Muggleton, Figure 2, map of sensors /”NMD devices”  “[0042] Continuing with discussion of FIG. 1 with reference to FIG. 2, the system 100 includes computer system 160 that generates a noise map 170. FIG. 2 illustrates an embodiment of a dynamic and real-time noise map 170 that is created via computer system 160 for display (locally and/or remotely) on display 168. Application 166 executes on computer system 160 receives noise data (comprising noise level values and location information) from a plurality of NMD's 102a-102z to create a noise distribution map (referred to as noise map) 170 across a predetermined area 190. In the embodiment illustrated in FIG. 2, some of the noise mapping devices may be configured to be stationary (i.e., with fixed geolocations within predefined area 190) and at least one noise mapping device is portable (i.e., wearable by a user and/or attached to equipment that moves about the predefined area 190 and changes geolocation)…..”]
wherein each event corresponds to noise that exceeds a threshold level over at least a minimum period of time, [ Muggleton is directed to monitoring noise and teaches that the noise is quantified using SPL in a given window of time:  “18. The method of claim 16, further comprising: detecting an alarm event by comparing the noise data with predefined thresholds of continuous noise, in response to determining that the noise data indicates that noise signals are above a defined sound pressure level for a defined time period, the computer system marks the signal as an alarm event in a data record stored in non-transitory memory; and transmitting the alarm event along with the noise map to one or more noise monitoring devices that is within a predefined distance of the noise source.”]
Lee/Hyundai, Lee/Boeing, and Muggleton pertain to classification and monitoring of sound and it would have been obvious to use only samples of sound that exceed a certain level and for a period of time that is considered significant for the training of the model of the combination because otherwise the sample would not be reliable.  This combination falls under combining prior art elements according to known methods to yield predictable results or simple substitution of one known element for another to obtain predictable results. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

The above references do not teach labeling/annotating the data that is used for the training of the model.  This is a well-known method in supervised and semi-supervised model training.
Weiss is directed to training a CNN for detecting defects based on images of equipment and teaches manual labeling of training data:
receive, for each event, a manual classification of the event as an aircraft noise event or a non-aircraft noise event, [Weiss, “[0019] In one application shown in FIG. 5, the system: accesses a database of inspection images--of a corpus of assembly units produced in the past--recorded by an optical inspection station arranged after a particular assembly step on an assembly line; segments these inspection images; passes image segments (e.g., a subset of image segments of interest associated with the optical inspection station) from each of these inspection images into a convolutional neural network that detects and extracts features (e.g., thousands of features) from each image segment; and then compiles quantitative representations of these features into one vector for each assembly unit. …then predict similar defects (or proper function) in other, uninspected assembly units based on proximity of their corresponding vectors to clusters labeled with defect labels (or with proper function labels).”  “[0106] … The system can then train a classifier to associate these functional or aesthetic labels with absolute (e.g., binary) or relative (e.g., spectrum) features extracted from these regions or extracted near these pointers--defined by the user--across this set of inspection images.”  “[0110] In the foregoing implementations, the system can assist a user in providing supervision by selecting and packaging image data of representative assembly units; the system can then implement supervised machine learning techniques to develop a classifier (e.g., a model) for correlating features extracted from inspection images of assembly units with certain functional and/or aesthetic outcomes over time.”  “[0111] The system can also update (or "train") the feature classifier described above to place greater weight or priority on detection and extraction of features represented in the first set of feature ranges in order to increase sensitivity of the system to detecting a defect represented by this first set of feature ranges.”  “[0027] The system can also present this limited feature set to a user (e.g., an engineer) for manual labeling and identification of specific features in this set that the user hypothesizes or has confirmed contributed to the defect. ….”  “[0032] … The system can also interface with a user portal--such as accessible through a web browser or native application executing on a laptop computer or smartphone--to serve prompts and notifications to a user (e.g., an engineer or assembly line worker) and to receive feature and cluster labels entered manually by a user.”  “[0060] In one implementation, the system automatically accesses test data, inspection results, and/or other observations entered manually by a user and linked to serial numbers of assembly units, such as by retrieving these data from a database. The system can then extract various defect labels from these data,….”  “[0063] The system can also prompt the user to manually tag specific features with soundness or defect labels….”]
Lee/Hyundai, Lee/Boeing, Muggleton, and Weiss pertain to classification and it would have been obvious to use the manually annotated samples of Weiss which are used for the training of its models for the training of the model of the combination as one well-known method of preparing data for training.  This combination falls under combining prior art elements according to known methods to yield predictable results or simple substitution of one known element for another to obtain predictable results. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 2, Lee/Hyundai teaches:
2. The system of claim 1, further comprising additional programming instructions that are configured to cause the processor to: 
transform the data corresponding to the events and the manual classifications of the events into a set of visualizations; and [Lee/Hyundai, Figure 1, S20:  “Convert the receive signal into image data.”  “[0028] The artificial intelligence server 120 collects noise data according to various failure situations, and classifies the same into deep learning-based big data types to secure a reference data map having a plurality of mapped reference data. Thereafter, when a sound source signal is received from the controller 100, the artificial intelligence server 120 compares the sound source signal with the reference data map and extracts reference data having characteristics similar to that of a noise cause according to the sound source signal at S20.”]
when using the data corresponding to the events and the manual classifications of the events to train the CNN, use the visualizations to train the network in a classification process. [Lee/Hyundai, Figure 1, for the classification both the training data and the evaluated data are generally of the same type.  “[0033] … Preferably, the reference data stored in the artificial intelligence server 120 is provided in the form of images.”]

Regarding Claim 3, Lee/Hyundai teaches:
3. The system of claim 1, further comprising additional programming instructions that are configured to cause the processor to: 
transform the data corresponding to the new noise event into a visualization of the new noise event; and [Lee/Hyundai, Figure 1, S20:  “Convert the receive signal into image data.”  “[0032] More specifically, in the extraction step S20, the artificial intelligence server 120 may convert the received sound source signal into image data, and then compare the converted image data with the reference data map to extract corresponding reference data.”]
when using the CNN to classify the new event, apply the CNN to the visualization of the new event. [Lee/Hyundai, Figure 1, S20: “compare the image data with the reference data of artificial intelligence server and extract reference data.”  “[0027] …The artificial intelligence server 120 compares the received sound source signal with a pre-stored reference data map and extracts reference data corresponding to the sound source signal.”]

Regarding Claim 4, Lee/Hyundai teaches:
4. The system of claim 3, wherein: 
the visualization of the new noise event comprises a visualization of sound pressure level of the noise event over a time window; and [Lee/Hyundai converts the sound to image:  ‘[0010] The artificial intelligence server may convert the sound source signal into the image data using a Gabor filter and a Mel filter.”]
the instructions that are configured to use the CNN to classify the new noise event as an aircraft noise event or a non-aircraft noise event comprise instruction to determine whether the visualization of the sound pressure level of the noise event over the time window corresponds to an aircraft event. [Lee/Hyundai, Figure 1, S20: Compare the image data with reference data of artificial intelligence server and extract reference data.”]
Lee/Hyundai refers to vehicle noise which is generated from various components of the vehicle.
Lee/Boeing teaches:
the instructions that are configured to use the CNN to classify the new noise event as an aircraft noise event or a non-aircraft noise event comprise instruction to determine whether the visualization of the sound pressure level of the noise event over the time window corresponds to an aircraft event. [Lee/Boeing, Figure 11, classify signature as non-aircraft noise 1108 and identify the aircraft emitting the signature 1110.  Thus, this reference not only identifies the noise as being from an aircraft, it also identifies the type of aircraft with that noise signature.]
Rationale for combination as provided for Claim 1.
Lee/Hyundai and Lee/Boeing do not teach the use of SPL.
Noise is generally measured as SPL.
Muggleton teaches:
the visualization of the new noise event comprises a visualization of sound pressure level of the noise event over a time window; and [ Muggleton is directed to monitoring noise and teaches that the noise is quantified using SPL in a given window of time:  “18. The method of claim 16, further comprising: detecting an alarm event by comparing the noise data with predefined thresholds of continuous noise, in response to determining that the noise data indicates that noise signals are above a defined sound pressure level for a defined time period, the computer system marks the signal as an alarm event in a data record stored in non-transitory memory; and transmitting the alarm event along with the noise map to one or more noise monitoring devices that is within a predefined distance of the noise source.”]
Lee/Hyundai, Lee/Boeing, and Muggleton pertain to classification and monitoring of sound and it would have been obvious to use the SPL level of Muggleton which is a common unit for measuring noise in the model of the combination which pertains to classification of noise.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 5, Lee/Hyundai does not pertain to aircraft noise.  
Lee/Boeing teaches:
5. The system of claim 4, wherein the instructions to determine whether the visualization of the sound pressure level of the noise event over the time window corresponds to an aircraft event comprise instructions to: 
if the visualization exhibits a shape of a bell curve, determine that the visualization corresponds to an aircraft event; otherwise determine that the visualization corresponds to a non-aircraft event.  [Lee/Boeing is directed to identifying the type of an aircraft based on its signature noise.  See Figure 2, “Classification database 236” including “Number of known signatures 235.”  See also Figure 4 for broadband spectrum signatures 406 and narrowband signatures 410.  Figures 7-9 show the frequency vs. time plots which are the signatures of each aircraft sound.  Figure 11 teaches that based on the acoustic signature, a noise can be classified as non-aircraft noise (1108) or noise of a particular aircraft (1110).  Lee/Boeing teaches that Identification of different frequency lines in a spectrum enable estimation and/or identification of vehicle parameters, such as aircraft flight parameters such as speed and slant range for example. Further, a type of vehicle may be identified based on these frequency lines, also known as signatures. For example, a jet aircraft may be identified based on its engine run-up and take-off signature.  Figures 7-9 show the frequency vs. time graphs that show a bell-shaped curve as the “narrowband signature” of the airplane.]
	Rationale for combination as provided for Claim 1.

Regarding Claim 6, Lee/Hyundai pertains to identifying a particular noise from its spectral image.  Does not pertain to aircraft noise.
Lee/Boeing teaches and therefore suggests:
6. The system of claim 3, wherein: 
the visualization of the sound pressure level of the noise event over the time window comprises a three-dimensional visualization representing the sound pressure level on a first axis, time on a second axis, and frequency on a third axis; and [Lee/Boeing, Figures 7-9 show the 2D visualization of the spectrum of noise (Frequency vs. Time).  These drawings become 3D if a dimension of distance is added.]
the instructions that are configured to use the CNN to classify the new noise event as an aircraft noise event or a non-aircraft noise event comprise instruction to determine whether the visualization of the sound pressure level of the noise event over the time window corresponds to an aircraft event. [Lee/Boeing, Figure 11, comparison of “signatures” which are spectral/image based signatures to classify signature as non-aircraft or aircraft of a particular type.]
Rationale as provided for Claim 1.
Lee/Hyundai, Lee/Boeing pertain to noise but were not cited for the teaching of SPL which is commonly used for measuring noise. 
Muggleton teaches and therefore suggests:
…
the visualization of the sound pressure level of the noise event over the time window comprises a three-dimensional visualization representing the sound pressure level on a first axis, time on a second axis, and frequency on a third axis; and [Muggleton, The measured SPL provides the last dimension.  Therefore, a 3-D visualization is suggested from the teachings of Muggleton if the SPL in dB is to be visualized versus time and frequency.  [0051].
…
Rationale as provided for Claim 4.  

Regarding Claim 8, Lee/Hyundai teaches:
8. The system of claim 1, wherein the instructions to use the data corresponding to the events to train the CNN comprise instructions to preprocess the data to yield sound events having a consistent length. [Lee/Hyundai, Figure 1, S20 includes:  “[0010] The artificial intelligence server may convert the sound source signal into the image data using a Gabor filter and a Mel filter.”  This is not training data per se but suggests the training data because at the comparison stage, the model compares the input data to the data with which it has been trained.  For a Mel Filter, the length in frames is constant.  For any frequency transformation that leads to a spectrogram image, a constant/consistent duration of time window is used.]
(Lee/Boeing uses the spectrum of sound obtained by FFT transformation to generate the image.  See Figure 5, 511.)

Claim 10 is a method Claim with limitations similar to the limitations of system Claim 1 and is rejected under similar rationale.
10. A method of monitoring an environment to detect aircraft noise, the method comprising: 
by a set of geographically distributed noise sensors, capturing data corresponding to a plurality of events, wherein each event corresponds to noise that exceeds a threshold level over at least a minimum period of time; and 
by a processor: 
receiving data corresponding to events captured by the plurality of noise sensors, 
receiving, for each event, a manual classification of the event as an aircraft noise event or a non-aircraft noise event, 
using the data corresponding to the events and the manual classifications of the events to train a convolutional neural network (CNN) in a classification process, 
receiving, from one of the noise sensors, a new noise event, 
using the CNN to classify the new noise event as an aircraft noise event or a non-aircraft noise event, and 
generating an output indicating whether the new noise event is an aircraft noise event or a non-aircraft noise event. 

Claim 11 is a method Claim with limitations similar to the limitations of system Claim 2 and is rejected under similar rationale.
Claim 12 is a method Claim with limitations similar to the limitations of system Claim 3 and is rejected under similar rationale.
Claim 13 is a method Claim with limitations similar to the limitations of system Claim 4 and is rejected under similar rationale.
Claim 14 is a method Claim with limitations similar to the limitations of system Claim 5 and is rejected under similar rationale.
Claim 15 is a method Claim with limitations similar to the limitations of system Claim 6 and is rejected under similar rationale.

Claim 17 is a method Claim with limitations similar to the limitations of system Claim 8 and is rejected under similar rationale.

Regarding Claim 21, Lee/H and Lee/B do not teach the particular threshold of this Claim.
Muggleton teaches:
21. The system of claim 1, wherein: 
each of the noise sensors further comprises a sound analyzer; and [Muggleton, “[0026] Turning now to FIG. 1, a noise monitoring and mapping system 100 is disclosed for implementation of embodiments of the present disclosure. System 100 comprises a plurality of noise monitoring devices (NMD) 102 (which may also be referred to as noise mapping devices NMD), at least one hearing protection dispenser 140 (hereinafter dispenser), and at least one noise source 154….”]
the sound analyzers are configured to process sound captured by the noise sensor and identify the events that correspond to noise that exceeds the threshold level over at least the minimum period of time. [Muggleton, “[0026] … A noise source, such as noise source 154, generates continuous and/or intermittent noise above a defined threshold for defined a time period (such as above 90 dB for at least 1 second)….”  “18. The method of claim 16, further comprising: detecting an alarm event by comparing the noise data with predefined thresholds of continuous noise, in response to determining that the noise data indicates that noise signals are above a defined sound pressure level for a defined time period, the computer system marks the signal as an alarm event in a data record stored in non-transitory memory; and transmitting the alarm event along with the noise map to one or more noise monitoring devices that is within a predefined distance of the noise source.”]
Lee/Hyundai, Lee/Boeing, and Muggleton pertain to classification and monitoring of sound and it would have been obvious to use only samples of sound that exceed a certain level and for a period of time as noise that is considered sufficiently significant to constitute an event.  This combination falls under combining prior art elements according to known methods to yield predictable results or simple substitution of one known element for another to obtain predictable results. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 22, Lee/H and Lee/B do not teach the particular threshold of this Claim.
Muggleton teaches:
22. The method of claim 10, wherein capturing the data corresponding to a plurality of events comprises, by each of the noise sensors: 
receiving sound; and [Muggleton, Figure 1, “NMD 102,” and [0026].]
processing the sound to identify the events that correspond to noise that exceeds the threshold level over at least the minimum period of time. [Muggleton, Figure 1 and [0026] and claim 18.]
Rationale for combination as provided for Claim 21.

Claims 9, 18-20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee/Hyundai in view of Lee/Boeing, Muggleton and Weiss and further in view of Kirby (U.S. 20200357516).
Regarding Claim 9, Lee/Hyundai teaches the use of a trained CNN for its classification and a softmax layer is a common part of a CNN and additionally a softmax layer provides the likelihood/confidence/reliability of each classification.
Kirby teaches:
9. The system of claim 1, wherein the instructions to generate an output comprise instructions to receive an output of a softmax layer of the CNN and use the output of the softmax layer to determine a level of confidence as to whether the new noise event corresponds to an aircraft event. [Kirby, “[0033] Alternatively, in some embodiments, one or more transfer learning techniques can be used to retrain only a portion of an already trained example of the Inception v3 CNN. For example, many image classification tasks can be addressed using pre-computed parameters from a version of the Inception v3 CNN that was trained to classify an unrelated image set. In one particular example, a version of the Inception v3 CNN trained to recognize 1,000 different image classes from the 2012 ImageNet Large Scale Visual Recognition Competition dataset can be retrained using transfer learning techniques to generate new parameters for the final fully connected layer to identify Gram stain categories of interest, rather than the 1,000 different image classes. In such an example, the output layer (e.g., a Softmax layer in the Inception v3 CNN) can be configured to output the probability assigned by the CNN for each of various classes. As shown in FIG. 5, the final fully connected layer and softmax layer shown in Box 502 can be modified in a transfer learning process, and the remainder of the Inception v3 CNN can retain the parameters generated during training on the independent image set, which can be used to perform feature extraction.”  See also [0063].]

Claim 18 is a method Claim with limitations similar to the limitations of system Claims 1, 8 and 9 and is rejected under similar rationale.

19. A method of monitoring an environment to detect aircraft noise, the method comprising, by a processor: 
receiving data corresponding to events captured by a plurality of noise sensors, wherein each event corresponds to noise that exceeds a threshold level over at least a minimum period of time; 
receiving, for each event, a manual classification of the event as an aircraft noise event or a non-aircraft noise event; 
preprocessing the data to yield sound events having a consistent length; [Claim 8.]
transforming the data corresponding to the events and the manual classifications of the events into a set of visualizations; and 
when using the visualizations to train a convolutional neural network (CNN) in a classification process; 
receiving, from one of the noise sensors, a new noise event; 
using the CNN to generate a classification of the new noise event as an aircraft noise event or a non-aircraft noise event; 
using an output of a softmax layer of the CNN to determine a level of confidence in the generated classification; and [Claim 9.]
outputting an indication of whether the new noise event is an aircraft noise event or a non-aircraft noise event. 

Claim 20 is a method Claim with limitations similar to the limitations of system Claim 3 and is rejected under similar rationale.

Regarding Claim 23, Lee/H and Lee/B do not teach the particular threshold of this Claim.
Muggleton teaches:
23. The method of claim 19, wherein receiving the data corresponding to a plurality of events comprises, by the processor: 
receiving sound captured by the noise sensors; and [Muggleton, Figure 1, “NMD 102,” and [0026].]
processing the sound to identify the events that correspond to noise that exceeds the threshold level over at least the minimum period of time. [Muggleton, Figure 1 and [0026] and claim 18.]
Rationale for combination as provided for Claim 21.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee/Hyundai in view of Lee/Boeing, Muggleton and Weiss and further in view of Applicant’s Admitted Prior Art (“AAPA).
Regarding Claim 7, from Lee/Hyundai in view of Lee/Boeing, Muggleton and Weiss at least the first two teach that the shape of the spectrum is used for determining the source that generates the noise.  However, none teaches the specific shape that is claimed.
AAPA teaches:
7. The system of claim 6, wherein the instructions to determine whether the visualization of the sound pressure level of the noise event over the time window corresponds to an aircraft event comprise instructions to: 
if the visualization exhibits an oval spectral shape, determine that the visualization corresponds to an aircraft event; otherwise determine that the visualization corresponds to a non-aircraft event. [AAPA “[0045] … Sound events produced by aircraft typically have a smooth oval spectral shape 602, as depicted in the graphic….”  Instant Application admits that this is a “typical” shape of the sound events generated by aircraft]
Applicant admits this feature as a property (law of nature/natural phenomenon) of the aircraft sounds and accordingly, a combination of this feature with the cited references would be obvious as an underlying inherent or intrinsic characteristic of the signatures of Lee/Boeing. 

Claim 16 is a method Claim with limitations similar to the limitations of system Claim 7 and is rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Khadloya (U.S. 20190259378): classifies audio samples that exceed a loudness threshold (Figure 4, 402) using a deep learning model (407) which may be a CNN applied to the spectrogram (image) of the audio:  “[0042] In an example, an audio classification technique can include or use a two-stage approach. In a first stage, a classical ML model can be used, such as a Support Vector Machines (SVM) model or technique. Other models such as Logistic Regression, Decision Trees, Neural networks, or others can be used. In a second stage, a DL model can be based on a Convolutional Neural Network (CNN), for example, using a 48×96 spectrogram….”  Noting that a model can classify what it has been trained for and the DL (deep learning) model of this reference must have been trained on the same type of samples that it is used for classifying.


    PNG
    media_image4.png
    448
    619
    media_image4.png
    Greyscale

Kang (U.S. 20200293840): trains a CNN on image samples.  The classes of samples are manually labeled.  “[0031] For example, 5000 classes of training images may be used. Each class of training images includes 10000 product images. After a class label is manually set for each product image, product images with class labels may be used to generate training data, for example, training data in a format (label, image), and the training data is used as an input to a deep convolutional neural network.”  “6. The method according to claim 1, wherein training the classification model by using preset classes of training images comprises: training a deep convolutional neural network-based classification model based on inter-class variance maximization and by using the preset classes of training images.”

    PNG
    media_image5.png
    558
    382
    media_image5.png
    Greyscale

Wang (U.S. 10733465):  “(54) In an example embodiment, the training of the deep convolutional neural network 173 for single-frame taillight state classification can use two different training datasets. …  In order to build the classifier supervision dataset 420, we first sample image patches or portions from the general dataset 410 collected in the first step as described above. In an example embodiment, the image patches can be presented to a human image labeler for manual labelling….”  Col. 15, lines 15-37.

    PNG
    media_image6.png
    695
    534
    media_image6.png
    Greyscale

Gorban (U.S. 20190266446): using “manually labeled” images to train a CNN.  [0047], [0049] and claim 6.

Giera (U.S. 2019/0234976): “[0010] … The classifier may include a convolution neural network (“CNN”) that is trained using images collected during operation of a microfluidic device and is manually labeled as representing a normal or an abnormal mode of operation….”

    PNG
    media_image7.png
    584
    233
    media_image7.png
    Greyscale

Lee (U.S. 20190228313): “[0003] Convolutional Neural Networks (CNNs) have been used in visual recognition tasks involving millions of manually annotated data of images. While CNNs have shown dominant performance in high-level recognition problems such as classification and detection, training a deep network often requires processing millions of manually-labeled images. In addition to being time-consuming and inefficient, this approach substantially limits the scalability of CNNs to new problem domains because manual annotations are often expensive and, in some cases, scarce (e.g., labeling medical images requires significant expertise on the part of humans, such as healthcare professionals).”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499. The examiner can normally be reached on 9 to 5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Fariba Sirjani/
Primary Examiner, Art Unit 2659